Defendant, on error, seeks to test the validity of the method employed by the recorder's court for the city of Detroit in impaneling a jury.
Before Hon. Thomas M. Cotter, presiding judge of the court, the case of People v. Pinckney came on for trial. The names of all the jurors being in the box, the clerk drew twelve names and the twelve jurors were sworn on voir dire. Then Judge Cotter announced the assigning of the case of People v. CarlBrown, defendant here, to Hon. Harry B. Keidan, another judge of that court. All remaining names of jurors being in the box, the clerk, by direction of Judge Cotter, drew twelve names from the box and the twelve jurors were sent into Judge Keidan's court room, where, before that judge, certain jurors were challenged and excused. Again, before Judge Cotter, the required number of names were drawn from the jury box containing remaining names, and the jurors so drawn were sent into Judge Keldan's court. There being another challenge and an excusal, the process was repeated, when a jury in the cause at bar before Judge Keidan was impaneled.
Defendant was present with his counsel during the *Page 300 
entire proceeding before both judges. It is not contended that the jurors were not sworn properly.
The court has the inherent right to function and to function efficiently. It has a like right to provide by rule and to put into practice the method of impaneling juries here employed, and, in any event, the right to make rules is conferred by statute. 3 Comp. Laws 1915, § 14651. A like method of impaneling juries in judicial circuits having more than one judge is provided by the judicature act (3 Comp. Laws 1915, § 12610). Whether section 12610 is applicable to trials in criminal cases, and also applicable to trials in the recorder's court (People v. Jones, 220 Mich. 633), are questions which need not be discussed.
Judgment affirmed.
SHARPE, C.J., and BIRD, SNOW, STEERE, FELLOWS, WIEST, and McDONALD, JJ., concurred.